5 U.S. 259 (____)
1 Cranch 259
FENWICK
v.
SEARS'S ADMINISTRATORS.
Supreme Court of United States.

*264 Mason, for the plaintiff in error.
Simms and C. Lee, for the defendants.
Simms, for the defendants in error.
*282 On the 25th of February, The Court gave the following judgment:
"It is decreed by the court that the defendants Stricker and Payson, not having obtained letters of administration in the district of Columbia, were not competent to maintain this action; and that the circuit court of the United States in and for the said district erred in overruling the demurrer. It is, therefore, considered by the court, that the judgment of the said circuit court, on the said demurrer, be, and the same is hereby reversed, and that judgment thereon be rendered for the defendant in the original action.[(a)]
NOTES
[(a)]  The jurisdiction of the several states of Virginia and Maryland over the territory ceded by them to the United States, for the seat of government, ceased on the first Monday of December, 1800.